Wyly J.
The defendant, H. Bidwell, a judgment creditor of the husband of the plaintiff, seized as Ms property a lot of household furniture and movable effects in a residence on Dauphine street -, the sale thereof was enjoined by the plaintiff on the ground that the same belonged to her, having been conveyed to her by her husband in a notarial act of giving in payment in part settlement of a debt for paraphernal funds due her by her said husband.
The court perpetuated the injunction, and the defendant, Bidwell, has appealed. The facts disclosed in the record show a legitimate cause for the transfer from the husband to his wife under article 2421 C. C., it appearing that the former was indebted to the latter on account of paraphernal property in a sum exceeding the value of the property conveyed to her by the act of giving in payment.
It is therefore ordered that the judgment appealed from be affirmed with costs.